

EXECUTIVE EMPLOYMENT AGREEMENT


This Executive Employment Agreement (“Agreement”) is made effective as of June
11, 2018 (the “Effective Date”) by and between Arbutus Biopharma Inc. (the
“Company”), and David Hastings (the “Executive”) (together the “Parties”).


RECITALS


A.
WHEREAS, the Company desires to employ the Executive as Chief Financial Officer
in accordance with the provisions of this Agreement; and



B.
WHEREAS, Executive desires to serve the Company and accept employment under the
terms and conditions stated in this Agreement; and



C.
WHEREAS, the Parties have freely negotiated the terms and conditions of this
Agreement and have reached agreement on them.



THEREFORE, the Parties agree as follows:


Section 1.    Position and Duties. The Executive will serve as Chief Financial
Officer of the Company, and will have powers and duties consistent with such
position as may from time to time be prescribed by the Chief Executive Officer
of the Company. As Chief Financial Officer of the Company, the Executive shall
devote his full working time and efforts to the business and affairs of the
Company. Notwithstanding the foregoing, the Executive may manage his personal
investments or engage in charitable or other community activities and may engage
in approved Board of Director appointments, except as restricted or prohibited
by the terms of a confidentiality agreement between the Executive and the
Company and as long as those engagements, services and activities, individually
or in the aggregate, do not interfere with the Executive’s performance of his
duties to the Company.


Section 2.    Compensation and Related Matters.


(a)    Base Salary. The Executive’s base salary will be US$400,000 per year. The
Executive’s base salary will be reviewed annually by the Chief Executive Officer
of the Company and is subject to increase but not decrease except for an
across-the-board salary reduction affecting all senior executives of the
Company. The base salary in effect at any given
time is referred to as “Base Salary” and this Agreement need not be modified to
reflect a change in Base Salary. The Base Salary is subject to withholding and
payable in a manner that is consistent with the Company’s usual payroll
practices for senior executives.


(b)    Bonus. The Executive is eligible to be considered for an annual
discretionary bonus of up to 40% of Base Salary (such bonus, the “Target
Bonus”). The Target Bonus shall be subject to the terms of the bonus plan and
the approval of the Company’s Board of Directors (the “Board”), in its sole
discretion, on an annual basis.


(c)    Expenses. The Executive is entitled to receive prompt reimbursement for
all reasonable expenses incurred by him in performing services under this
Agreement, in






--------------------------------------------------------------------------------





accordance with the policies and procedures then in effect and established by
the Company for its senior executives.


(d)    Other Benefits. The Executive is entitled to participate in or receive
benefits consistent with other senior executives under the Company’s employee
benefit plans as they may be adopted and amended from time to time, subject to
the terms and conditions of those employee benefit plans.


(e)    Equity Compensation. Subject to the discretionary approval of the
Company’s Board of Directors, and in accordance with the Company’s annual
performance and compensation review process, the Executive shall be eligible to
receive equity awards under the Arbutus Biopharma Corporation 2016 Omnibus Share
and Incentive Plan and or any other similar equity incentive plan (the “Equity
Plan”) to the same extent as other executives of the Company. The Company’s
President and CEO will promptly recommend to the Board that the Executive
receive an option grant in the amount of 200,000 shares of the Company, subject
to the terms of the Equity Plan, the terms of a notice of grant and any other
terms as may be required by the Board.


(f)    Vacations. The Executive is entitled to paid vacation each year, in
addition to sick leave and observed holidays in accordance with the policies and
practices of the Company, as may be amended from time to time. Vacation may be
taken at such times and intervals as the Executive shall determine, subject to
the business needs of the Company. Vacation does not accrue and, accordingly,
will not be paid out upon termination of employment.


Section 3.    Non-Competition and Non-Solicitation


(a)The Executive acknowledges that the Company’s industry is highly competitive
and employees leaving the employ of the Company have the ability to cause
significant damage to the Company’s interests if they join a competing business
immediately upon leaving the Company.


(b)Definitions:


(i)    “Affiliate” means any person or entity directly or indirectly
controlling, controlled by or under common control with the Company, where
control may be by either management authority or equity interest.


(ii)    “Business” or “Business of the Company” means (a) researching,
developing, producing and marketing any treatment for hepatitis B virus
infection in humans or
(b)any other treatment area in which the Company has an active research and
development program on the date this Agreement terminates and in connection with
which the Executive directly provided service or had direct supervisory
responsibilities.


(iii)    “Competing Business” means any endeavor, activity or business which is
competitive in any material way with the Business of the Company worldwide.


(iv)    “Contact” means any person, firm, corporation or other entity that was a
client, customer, supplier, principal, shareholder, investor, collaborator,
strategic partner,






--------------------------------------------------------------------------------





licensee, contact or prospect of the Company (or of its partners, funders or
Affiliates) with whom the Executive dealt or otherwise became aware of during
the term of his employment in any capacity with the Company.


(v)    “Restricted Period” means: (a) with respect to Section 3(d) the eighteen
(18) month period commencing immediately after the Executive’s employment
terminates and (b) with respect to Section 3(f), the twelve (12) month period
commencing
immediately after the Executive’s employment terminates.


(c)
Reasonableness. The Executive hereby acknowledges and agrees that:



(i)    both before and since the Effective Date the Company has operated and
competed and will operate and compete worldwide, with respect to the Business of
the Company;





worldwide;
(ii)

competitors of the Company and the Business are located

(iii)
in order to protect the Company adequately, any enjoinder of




competition would have to apply to any country in which the Company, during the
term of the Executive’s employment, had material business relationships;


(iv)    during the course of the Executive’s employment with the Company, on
behalf of the Company, the Executive will acquire knowledge of, and will come
into contact with, initiate and establish relationships with, both existing and
new clients, customers, suppliers, principals, contacts and prospects of the
Company, and that in some circumstances the Executive may become the senior or
sole representative of the Company dealing with such persons; and


(v)    in light of the foregoing, the provisions of this Section 3 are
reasonable and necessary for the proper protection of the Business of the
Company.


(d)Restrictive Covenant. Except as set forth on Exhibit B attached hereto,
during the term of the Executive’s employment and for the Restricted Period
after the termination thereof, the Executive shall not, without the advance
written consent of the Board, such consent to be granted or withheld in the
Board’s sole discretion, within the geographic scope of any country in which the
Company, during the term of the Executive’s employment, had material business
relationships, carry on or be employed by or engaged in or have any financial or
other interest in or be otherwise commercially involved in a Competing Business,
directly or indirectly, either individually or in partnership or jointly or in
conjunction with any person, firm, corporation or other entity, as principal,
agent, consultant, advisor, employee, shareholder or in any manner whatsoever.


(e)Exception. The Executive shall not be in default of Section 3(d) by virtue of
the Executive:






--------------------------------------------------------------------------------




(i)    following the termination of employment, holding, strictly for portfolio
purposes and as a passive investor, no more than five percent (5%) of the issued
and



outstanding shares of, or any other interest in, any corporation or other entity
that is a Competing Business; or


(ii)    during the term of his employment, holding, strictly for portfolio
purposes and as a passive investor, issued and outstanding shares of, or any
other interest in, any corporation or other entity, the business of which
corporation or other entity is in the same Business as the Company provided such
corporation is not a Competing Business, and provided further that the Executive
first obtains the Company’s written consent, which consent will not be
unreasonably withheld.


If the Executive holds issued and outstanding shares or any other interest in a
corporation or other entity pursuant to Section 3(e)(ii) above, and following
the acquisition of such shares or other interest the business of the corporation
or other entity becomes a Competing Business, the Executive will promptly
dispose of the Executive’s shares or other interest in such corporation or other
entity.


(f)Non-Solicitation. The Executive shall not, during the term of his employment
and for the Restricted Period after the termination thereof for any reason,
whether legal or illegal, either individually or in partnership or jointly or in
conjunction with any person, firm, corporation or other entity, as principal,
agent, consultant, advisor, employee, shareholder or in any manner whatsoever,
without the prior written and informed consent of the Company, directly or
indirectly:


(i)    solicit, induce or encourage any Contact to curtail or cease its
relationship with the Company, for any purpose which is competitive with the
Business; or


(ii)    accept (or procure or assist the acceptance of) any business from any
Contact if such business is competitive with the Business; or


(iii)    be employed by or supply (or procure or assist the supply of) any goods
or services to any Contact for any purpose which the Executive knows or has
reason to know is competitive with the Business; or


(iv)    employ, engage, offer employment or engagement to or solicit the
employment or engagement of or otherwise entice away from or solicit, induce or
encourage to leave the employment or engagement of the Company, any individual
who is employed or engaged by the Company at the time of any such offer,
solicitation or enticement whether or not such individual would commit any
breach of his contract or terms of employment or engagement by leaving the
employ or the engagement of the Company, provided that the Executive shall be
permitted, solely in a personal capacity, to provide letters of reference for
individuals who are employed by the Company.


(g)Validity. The Executive expressly recognizes and acknowledges that it is the
intent of the parties that the Executive’s activities following the termination
of the
Executive’s employment with the Company be restricted in the manner described in
this Section 3, and acknowledges that good, valuable, and sufficient
consideration has been provided in




--------------------------------------------------------------------------------




exchange for such restrictions. The Executive agrees that should any of the
restrictions contained in this Section 3 be found to be unreasonable to any
extent by a court of competent



jurisdiction adjudicating upon the validity of the restriction, whether as to
the scope of the restriction, the area of the restriction or the duration of the
restriction, then such restriction shall be reduced to that which is in fact
declared reasonable by such court, or a subsequent court of competent
jurisdiction, requested to make such a declaration, in order to ensure that the
intention of the parties is given the greatest possible effect.


Section 4.    Termination. The Executive’s employment by the Company may be
terminated without any breach of this Agreement under the following
circumstances:



(a)Death. The Executive’s employment hereunder terminates upon his death.



(b)Disability. The Company may terminate the Executive’s employment if he is
disabled (as determined by the Chief Executive Officer) in a manner that renders
the Executive unable to perform the essential functions of his then existing
position or positions under this Agreement with or without reasonable
accommodation for a period of six months or more. Nothing in this Section 4(b)
is to be construed to waive the Executive’s rights, if any, under existing law
including, without limitation, the Family and Medical Leave Act of 1993, 29
U.S.C. §2601 et seq., and the Americans with Disabilities Act, 42 U.S.C. §12101
et seq.



(c)Termination by Company for Cause. For purposes of this Agreement, “For Cause”
shall mean: (i) Employee is charged with a felony (excluding a DUI) or any
violation of state or federal securities laws; (ii) Employee willfully engages
in conduct that is in bad faith and materially injurious to the Company,
including but not limited to, misappropriation of trade secrets, fraud or
embezzlement; (iii) Employee commits a material breach of this Agreement; (iv)
Employee willfully refuses to implement or follow a lawful policy or directive
of the Company; or (v) Employee engages in misfeasance or malfeasance
demonstrated by a pattern of failure to perform job duties diligently and
professionally. The Company may
terminate Employee’s employment For Cause at any time, without any advance
notice. The Company shall pay Employee all compensation to which Employee is
entitled up through the date of termination, subject to any other rights or
remedies of the Company under law; and thereafter all obligations of the Company
under this Agreement shall cease.



(d)Termination by the Company Without Cause or by the Executive for Good Reason.
The Company may terminate the Executive’s employment under this Agreement at any
time without Cause and the Executive may terminate his employment with Good
Reason. For purposes of this Agreement, “Good Reason” means the occurrence of
any of the following events without the Executive's prior written consent: (i)
the failure of the Executive to be appointed to the position set forth in
Section 1, if not promptly cured after written notice; (ii) a reduction by the
Company of the Executive's Base Salary or Target Bonus percentage, except for an
across-the-board salary reduction affecting all senior executives of the
Company; (iii) a
relocation of Employee’s principal place of employment by more than fifty (50)
miles; (iv) a
termination of the Executive’s employment by the Company; and (v) a substantial
and adverse change to the Executive’s duties and responsibilities. For purposes
of this Agreement, except for the Company terminating the Executive’s
employment, termination for Good Reason requires




--------------------------------------------------------------------------------




Executive to comply with the “Good Reason Process,” which means that (i) the
Executive reasonably determines in good faith that a Good Reason condition has
occurred; (ii) the Executive notifies the Company in writing of the first
occurrence of the Good Reason condition



within 30 days of the first occurrence of such condition; (iii) the Executive
cooperates in good faith with the Company’s efforts, for a period of not less
than 30 days following that notice (the “Cure Period”) to remedy the condition;
(iv) notwithstanding the Company’s efforts, the Good Reason condition continues
to exist; and (v) the Executive terminates his employment within 30 days after
the end of the Cure Period. If the Company cures the Good Reason condition
during the Cure Period, Good Reason is deemed not to have occurred.


Any termination by the Company of the Executive’s employment under this
Agreement that does not constitute a termination for Cause under Section 4(c)
and does not result from the death or disability of the Executive under Section
4(a) or (b) is a termination without Cause.



(e)Termination by the Executive. Executive may terminate employment with the
Company without Good Reason at any time for any reason or no reason at all, upon
thirty
(30) days’ advance written notice. The Company shall have the option, in its
sole discretion, to make Executive’s termination effective or to direct the
Executive to perform no work and/or remain off premises at any time prior to the
end of such notice period as long as the Company pays Executive all compensation
to which Executive is entitled up through the last day of the 30 day notice
period.


(f)Notice of Termination. Except for termination as specified in Section 4(a),
any termination of the Executive’s employment by the Company or any termination
of his employment by the Executive must be communicated by written Notice of
Termination to the other party. For purposes of this Agreement, a “Notice of
Termination” means a notice that indicates the specific termination provision in
this Agreement that the termination is based upon.


(g)Date of Termination. “Date of Termination” means: (i) if the
Executive’s employment is terminated by his death, the date of his death; (ii)
if the Executive’s employment is terminated on account of disability under
Section 4(b) or by the Company for Cause under Section 4(c), or by the Company
without Cause under Section 4(d), on the date the Notice of Termination is
given; (iii) if the Executive terminates his employment under Section 4(e)
without Good Reason, on the date specified by the Executive in the notice (which
shall be at least thirty (30) days after the date of the Notice of Termination)
and, if no such date is specified, 30 days after the date of the Notice of
Termination; and (iv) if the Executive terminates his employment under Section
4(e) with Good Reason, the date on which a Notice of Termination is given after
the end of the Cure Period. Notwithstanding the foregoing, if the Executive
gives a Notice of Termination to the Company that takes effect at a future date,
the Company may unilaterally accelerate the Date of Termination and that
acceleration will not be deemed a termination by the Company for purposes of
this Agreement.


Section 5.    Compensation Upon Termination.


(a)Termination Generally. If the Executive’s employment with the Company is
terminated for any reason, the Company shall pay or provide to the Executive (or
to his authorized representative or estate), (i) unpaid expense reimbursements
submitted to the Company in accordance with the Company’s policies; (ii) accrued
but unused vacation to the




--------------------------------------------------------------------------------




extent payment is required by law or Company policy; (iii) any vested benefits
the Executive may have under any employee benefit plan of the Company; (iv) any
earned but unpaid Base



Salary and (v) any earned but unpaid annual Target Bonus, for the prior fiscal
year (collectively the “Accrued Benefit”) on or before the time required by law,
but in no event more than 30 days after the Executive’s Date of Termination. The
Executive shall not be entitled to any other salary, compensation, bonus (or pro
rata share thereof) or benefits from the Company thereafter, except as otherwise
specifically provided hereunder, under the Company’s employee benefit plans or
as expressly required by applicable law.


(b)Termination by the Company Without Cause or by the Executive for Good Reason.
If the Executive’s employment is terminated by the Company without Cause or by
the Executive for Good Reason, then the Company shall pay the Executive his
Accrued Benefit as of the Date of Termination. In addition, subject to the
Executive providing the Company with a fully effective general release of claims
in a form and manner satisfactory to the Company that
includes but is not limited to the terms set forth in the attached Exhibit A
(the “Release”) within the 60-day period following the Date of Termination, the
Company shall pay the Executive (i) severance pay in a lump sum in cash in an
amount equal to eighteen (18) months of Executive’s Base Salary, less lawful
withholding (as applicable, “Severance Amount”), payable within 60 days after
the Date of Termination, but if that 60-day period extends over two calendar
years, the Company shall make the payment in the second calendar year, (ii) a
bonus payment equal to the lesser of (y) Target Bonus pro-rated for the portion
of the year the Executive was employed by the Company prior to the termination
or (z) the average of the bonus payments, if any, made to the Executive with
respect to the previous three (3) calendar years preceding the date of
termination of employment, pro-rated for the portion of the year that Executive
is employed, (iii) provided that the Executive timely elects COBRA coverage,
reimburse the Executive for the COBRA premiums paid by the Executive, if any,
for the continuation of coverage under the
Executive’s then-existing group company health plan that the Executive and his
dependents are eligible to receive for the earlier of a period of up to eighteen
(18) months from the date of the
Executive’s termination of employment, or until the Executive becomes eligible
to receive health insurance benefits under any other employer’s group health
plan, and (iv) immediate vesting on a pro-rata basis of the Executive’s initial
stock option grant, prorated at 1/36th of the total option grant for each
completed month of service as at the Date of Termination.



Section 6.    Change in Control Provisions. The provisions of this Section 6 set
forth the Executive’s rights and obligations upon the occurrence of a Change in
Control of the Company. These provisions are intended to assure and encourage in
advance the Executive’s
continued attention and dedication to his assigned duties and his objectivity
during the pendency and after the occurrence of any Change in Control. The
provisions of this Section 6 apply in addition to, and/or modify, the provisions
of Section 5(b) regarding severance pay and benefits upon a termination of
employment, if applicable, if the termination of employment occurs within 12
months after the occurrence of a Change in Control. These provisions are subject
to the Executive providing (and not revoking) the Company with a fully effective
Release. These provisions terminate and are of no further force or effect
beginning 12 months after the occurrence of such a Change in Control.


(a)Severance. If within 12 months following a Change of Control (i) the Company
terminates the Executive’s employment with the Company other than for Cause, or
(ii)




--------------------------------------------------------------------------------




the Executive resigns from his employment with the Company for Good Reason,
within the 60- day period following the Date of Termination, then, in lieu of
paying the Executive the



Severance Amount and in addition to paying the Accrued Benefit, Company shall:
(i) pay the Executive severance pay in a lump sum in cash (less applicable
withholdings) in an amount equal to the Executive’s Base Salary multiplied by
2.0 (“Change in Control Severance Amount”), payable within 60 days after the
Date of Termination, but if that 60-day period extends over two calendar years,
the Company shall make the payment in the second calendar year; (ii) pay the
Executive a bonus payment equal to the Target Bonus pro-rated for that portion
of the year that Executive is employed, (iii) provided that the Executive timely
elects COBRA coverage, reimburse the Executive for the COBRA premiums paid by
the Executive, if any, for the continuation of coverage under the Executive’s
then-existing group company health plan that the Executive and his dependents
are eligible to receive for the earlier of (x) a period of up to 18 months from
the date of the Executive’s termination of employment, or (y) until the
Executive becomes eligible to receive health insurance benefits under any other
employer’s group health plan; and (iv) cause all stock options and other
stock-based awards granted on or after the Effective Date and held by the
Executive to immediately accelerate, vest, and become fully exercisable or
nonforfeitable.


(b)Additional Limitation.


(i)    Anything in this Agreement to the contrary notwithstanding, if the amount
of any compensation, payment, acceleration, benefit, or distribution by the
Company to or for the benefit of the Executive, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise, calculated in a manner consistent with Section 280G of the Internal
Revenue Code of 1986, as amended (the “Code”) and the applicable regulations
thereunder (the “Severance Payments”), would be subject to the excise tax
imposed by Section 4999 of the Code, then the Severance Payments will be reduced
(but not below zero) to the extent necessary so that the sum of all Severance
Payments does not exceed the Threshold Amount (defined below), but if the
after-tax amount the Executive would receive if there were no reduction pursuant
to this section (including any federal, state, and local taxes) exceeds the
after-tax amount the Executive would receive if the Severance Payments were
reduced below the Threshold Amount, the Severance Payments will no longer be so
reduced. If Severance Payments are required to be reduced, the Severance
Payments will be reduced in the following order: (1) cash payments not subject
to Section 409A of the Code; (2) cash payments subject to Section 409A of the
Code; (3) equity-based payments and acceleration; and (4) non- cash forms of
benefits.


(ii)    For the purposes of this Section 6(c), “Threshold Amount” means three
times the Executive’s “base amount” within the meaning of Section 280G(b)(3) of
the Code and the regulations promulgated thereunder less one dollar ($1.00).


(iii)    The determinations under this Section 6(c) will be made by a nationally
recognized accounting firm selected by the Company (the “Accounting Firm”),
which must provide detailed supporting calculations both to the Company and the
Executive within 15 business days of the Date of Termination, if applicable, or
at such earlier time as is reasonably requested by the Company or the Executive.






--------------------------------------------------------------------------------





(c)Change in Control Definition. For purposes of this Section 6, “Change in
Control” means the consummation of any of the following:


(i)    the sale of all or substantially all of the assets of the Company or the
Parent to an unrelated person or entity;


(ii)    a merger, reorganization, or consolidation involving the Company or the
Parent in which the shares of voting stock outstanding immediately prior to the
transaction represent or are converted into or exchanged for securities of the
surviving or resulting entity that, immediately upon completion of the
transaction, represent less than 50% of the outstanding voting power of the
surviving or resulting entity;


(iii)    the acquisition of all or a majority of the outstanding voting stock of
the Company or the Parent in a single transaction or a series of related
transactions by a person or group of persons; or


(iv)    any other acquisition of the business of the Company or the Parent, as
determined by the Board;


but the Company’s initial public offering, any subsequent public offering, or
another capital
raising event, or a merger effected solely to change the Company’s domicile does
not constitute a Change in Control.


Section 7.    Section 409A Compliance. The following rules shall apply, to the
extent necessary, with respect to distribution of the payments and benefits, if
any, to be provided to the Executive under this Agreement. Subject to the
provisions in this Section, the severance payments pursuant to this Agreement
shall begin only upon the date of the Executive's
“separation from service” (determined as set forth below) which occurs on or
after the date of the Executive's termination of employment.


(a)This Agreement is intended to comply with Code Section 409A (to the extent
applicable) and the parties hereto agree to interpret, apply and administer this
Agreement in the least restrictive manner necessary to comply therewith and
without resulting in any increase in the amounts owed hereunder by the Company.


(b)It is intended that each installment of the severance payments and benefits
provided under this Agreement shall be treated as a separate “payment” for
purposes of Section 409 A of the Internal Revenue Code of 1986, as amended, and
the guidance issued thereunder (“Section 409A”). Neither the Executive nor the
Company shall have the right to accelerate or defer the delivery of any such
payments or benefits except to the extent specifically permitted or required by
Section 409A.


(c)If, as of the date of the Executive's “separation from service” from the
Company, the Executive is not a “specified employee” (within the meaning of
Section 409 A), then each installment of the severance payments and benefits
shall be made on the dates and terms set forth in this Agreement.






--------------------------------------------------------------------------------





(d)If, as of the date of the Executive's “separation from service” from the
Company, the Executive is a “specified employee” (within the meaning of Section
409A), then:


(i)    Each installment of the severance payments and benefits due under this
Agreement that, in accordance with the dates and terms set forth herein, will in
all circumstances, regardless of when the separation from service occurs, be
paid within the short- term deferral period (as defined in Section 409A) shall
be treated as a short-term deferral within the meaning of Treasury Regulation
Section 1.409A-l(b)(4) to the maximum extent permissible under Section 409A; and


(ii)    Each installment of the severance payments and benefits due under this
Agreement that is not described in Section 7(d)(i) above and that would, absent
this subsection, be paid within the six-month period following the Executive's
“separation from
service” from the Company shall not be paid until the date that is six months
and one day after such separation from service (or, if earlier, the Executive's
death), with any such installments that are required to be delayed being
accumulated during the six-month period and paid in a lump sum on the date that
is six months and one day following the Executive's separation from service and
any subsequent installments, if any, being paid in accordance with the dates and
terms set forth herein; provided, however, that the preceding provisions of this
sentence shall not apply to any installment of severance payments and benefits
if and to the maximum extent that such installment is deemed to be paid under a
separation pay plan that does not provide for a deferral of compensation by
reason of the application of Treasury Regulation 1.409A-1 (b)(9)(iii) (relating
to separation pay upon an involuntary separation from service). Any installments
that qualify for the exception under Treasury Regulation Section
1.409A-l(b)(9)(iii) must be paid no later than the last day of the second
taxable year following the taxable year in which the separation from service
occurs.


(e)The determination of whether and when the Executive's separation from service
from the Company has occurred shall be made in a manner consistent with, and
based on the presumptions set forth in, Treasury Regulation Section 1.409A-l(h).
Solely for purposes of
this Section, “Company” shall include all persons with whom the Company would be
considered a single employer as determined under Treasury Regulation Section
1.409A-l(h)(3).


(f)All reimbursements and in-kind benefits provided under this Agreement shall
be made or provided in accordance with the requirements of Section 409A to the
extent that such reimbursements or in-kind benefits are subject to Section 409A,
including, where applicable, the requirements that (i) any reimbursement is for
expenses incurred during the Executive's lifetime (or during a shorter period of
time specified in this Agreement), (ii) the amount of expenses eligible for
reimbursement during a calendar year may not affect the expenses eligible for
reimbursement in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred and (iv) the right to reimbursement is
not subject to set off or liquidation or exchange for any other benefit.


(g)Notwithstanding anything herein to the contrary, the Company shall have no
liability to the Executive or to any other person if the payments and benefits
provided in this






--------------------------------------------------------------------------------





Agreement that are intended to be exempt from or compliant with Section 409A are
not so exempt or compliant.


Section 8.    Confidential Information. Employee agrees to enter into the
Company’s standard Employee Confidentiality and Proprietary Rights Agreement
(the “Confidential Information Agreement”). Employee’s receipt of any benefits
in connection with or following Employee’s termination will be subject to
Employee continuing to comply with the terms of Confidential Information
Agreement.


Section 9.    Cooperation; Other Documents; Non-Disclosure.



(a)Litigation and Regulatory Cooperation. During and after the Executive’s
employment, the Executive shall reasonably cooperate with the Company in the
defense or prosecution of any claims or actions now in existence or which may be
brought in the future against or on behalf of the Company which relate to events
or occurrences that took place while the Executive was employed by the Company.
The Executive’s reasonable cooperation in connection with such claims or actions
includes, but is not limited to, being available to meet with counsel to prepare
for discovery or trial and to act as a witness on behalf of the Company at
mutually convenient times. During and after the Executive’s employment, the
Executive also shall reasonably cooperate with the Company in connection with
any investigation or review of any federal, state, or local regulatory authority
as any such investigation or review relates to events or occurrences that took
place while the Executive was employed by the Company. The Company shall
reasonably compensate Executive, in its sole discretion, for his time spent, and
reimburse the Executive for any reasonable out-of-pocket expenses incurred, in
connection with the Executive’s performance of obligations pursuant to this
Section 9(a).Non-Disclosure. The Executive shall use his reasonable efforts to
maintain the confidentiality of the terms of this Agreement to the extent
permitted by law, but the Executive may disclose the terms of this Agreement to
the extent it is concerted activity under Section 7 of the National Labor
Relations Act and to his immediate family members and to his legal, tax, and
other advisors.


Section 10.    Arbitration of Disputes.


(b)Scope of Arbitration Requirement. The Executive hereby waives his right to a
trial before a judge or jury and agrees to arbitrate before a neutral arbitrator
skilled in hearing similar disputes any and all claims or disputes arising out
of this Agreement and any and all claims arising from or relating to his
employment, including but not limited to claims against any current or former
employee, director, or agent of the Company, claims of wrongful termination,
retaliation, discrimination, harassment, breach of contract (including but not
limited to disputes pertaining to the formation, validity, interpretation or
effect of this Agreement), breach of the covenant of good faith and fair
dealing, defamation, invasion of privacy, fraud, misrepresentation, constructive
discharge or failure to provide a leave of absence, or claims regarding
commissions, stock options or bonuses, infliction of emotional distress, or
unfair business practices (each an “Arbitrable Dispute”). Arbitration is the
exclusive remedy for any Arbitrable Dispute, instead of any court or
administrative action, unless the waiver of a certain court or administrative
action is prohibited by law. Except as otherwise required under applicable law,
the Executive hereby waives any right to assert an Arbitrable Dispute as a class
action or



representative action claim against the Company and agrees to only submit the
Executive’s own, individual claims in arbitration and will not seek to represent
the interests of any other person.




--------------------------------------------------------------------------------






(c)Procedure. Any arbitration will be administered by the American Arbitration
Association (“AAA”) and the neutral arbitrator will be selected in a manner
consistent with AAA’s National Rules For The Resolution of Employment Disputes
(“Applicable Arbitration Rules”). Any arbitration under this Agreement must be
conducted in the Commonwealth of Pennsylvania, and the arbitrator must
administer and conduct the
arbitration in accordance with the Applicable Arbitration Rules, except that (i)
the arbitrator must allow for the discovery authorized by the Pennsylvania Rules
of Civil Procedure or the discovery that the arbitrator decides is necessary for
the Parties to vindicate their respective claims or defenses, and (ii)
presentation of evidence will be governed by the Pennsylvania Rules of Evidence.
Within a reasonable time after the conclusion the arbitration proceedings, the
arbitrator shall issue a written decision and must include the findings of fact
and law that support that decision. The arbitrator has the power to award any
remedies available under applicable law, and the arbitrator’s decision is final
and binding on both Parties, except to the extent applicable law allows for
judicial review of arbitration awards.


(d)Costs. The Company shall bear all the costs of arbitration, except that the
Executive shall pay the first $125.00 of any filing fees associated with any
arbitration the
Executive initiates. Both Parties are responsible for their own attorneys’ fees,
and the arbitrator may not award attorneys’ fees unless a statute or contract at
issue specifically authorizes such an award.


(e)Applicability. This Section 10, does not apply to (i) workers’ compensation
or unemployment insurance claims or (ii) claims concerning ownership, validity,
infringement, misappropriation, disclosure, misuse, or enforceability of any
confidential information, patent right, copyright, mask work, trademark, or any
other trade secret or intellectual property held or sought by either the
Executive or the Company.


(f)Remedy. Should any party institute any legal action or administrative
proceeding against the other with respect to any claim waived by this Agreement
or pursue any Arbitrable Dispute by any method other than as set forth above,
except to enforce the arbitration provisions and as expressly provided for in
this Section 9, the responding party is entitled to recover from the initiating
party all damages, costs, expenses, and attorneys’ fees incurred as a result of
that action.


Section 11.    Consent to Jurisdiction. To the extent that any court action is
initiated to enforce Section 10 of this Agreement, the Parties hereby consent to
the jurisdiction of any state court in the Commonwealth of Pennsylvania and any
U.S. District Court sitting in the Commonwealth of Pennsylvania. Accordingly,
with respect to any such court action, the Executive (a) submits to the personal
jurisdiction of such courts; (b) consents to service of process; and (c) waives
any other requirement (whether imposed by statute, rule of court, or otherwise)
with respect to personal jurisdiction or service of process.


Section 12.    Integration. This Agreement, together with the Confidential
Information Agreement executed concurrently herewith, constitute the entire
agreement between the Parties






--------------------------------------------------------------------------------





with respect to the subject matter hereof and supersedes all prior agreements
between the Parties concerning such subject matter. Without limiting the
foregoing, the parties agree that any employment agreement, other than this
Agreement, existing between the Parties as of the date hereof is hereby
terminated and shall be of no force of effect.


Section 13.    Withholding. All payments made by the Company to the Executive
under this Agreement will be net of any tax or other amounts lawfully withheld
by the Company under applicable law. Nothing in this Agreement is to be
construed to obligate the Company to design or implement any compensation
arrangement in a way that minimizes tax consequences for the Executive.


Section 14.    Successor to the Executive. This Agreement inures to the benefit
of and is enforceable by the Executive’s personal representatives, executors,
administrators, heirs, distributees, devisees, and legatees. If the Executive
dies after his termination of employment but prior to the completion by the
Company of all payments due him under this Agreement, the Company shall continue
the payments to the Executive’s beneficiary designated in writing to the Company
prior to his death (or to his estate, if the Executive fails to make such a
designation).


Section 15.    Enforceability. If any portion or provision of this Agreement is
declared illegal or unenforceable by a court of competent jurisdiction, then the
remainder of this Agreement, or the application of that portion or provision in
circumstances other than those as to which it is so declared illegal or
unenforceable, will not be affected by that declaration, and each portion and
provision of this Agreement will continue to be valid and enforceable to the
fullest extent permitted by law.


Section 16.    Survival. The provisions of this Agreement survive the
termination of this Agreement and/or the termination of the Executive’s
employment to the extent necessary to effectuate the intent of the Parties as
expressed in this Agreement.


Section 17.    Waiver. No waiver of any provision of this Agreement is effective
unless made in writing and signed by the waiving party, and, in the case of the
Company only after the waiver has been specifically approved by the Board. The
failure of either party to require the performance of any term or obligation of
this Agreement, or the waiver by either party of any breach of this Agreement,
will not prevent any subsequent enforcement of such term or obligation or be
deemed a waiver of any subsequent breach.


Section 18.    Notices. Any notices, requests, demands, and other communications
provided for by this Agreement are sufficient if in writing and delivered in
person or sent by a nationally recognized overnight courier service or by
registered or certified mail, postage prepaid, return receipt requested, to the
Executive at the last address the Executive has filed in writing with the
Company or, in the case of the Company, at its main offices, attention to the
Corporate Secretary.


Section 19.    Amendment. This Agreement may be amended or modified only by a
written instrument signed by the Executive and by a duly authorized
representative of the Company.






--------------------------------------------------------------------------------





Section 20.    Governing Law. This is a Pennsylvania contract and is to be
construed under and be governed in all respects by the laws of the Commonwealth
of Pennsylvania without giving effect to the conflict of laws principles of that
state.


Section 21.    Counterparts. This Agreement may be executed in any number of
counterparts, and by each party on separate counterparts, each of which
counterparts, when so executed and delivered is to be taken to be an original;
but those counterparts together constitute one and the same document. PDF,
facsimile, scanned, and electronic signatures have the same legal effect as
original ink signatures.


Section 22.    Successor to Company. The Company shall require any successor
(whether direct or indirect, by purchase, merger, consolidation, or otherwise)
to all or substantially all of the business or assets of the Company expressly
to assume and agree to perform this Agreement to the same extent that the
Company would be required to perform it if no succession had taken place.
Failure of the Company to obtain an assumption of this Agreement at or prior to
the effectiveness of any succession is a material breach of this Agreement.


Section 23.    Voluntary Nature of Agreement. The Executive acknowledges and
agrees that he is executing this Agreement voluntarily and without any duress or
undue influence by the Company or anyone else. The Executive further
acknowledges and agrees that he has carefully read this Agreement and that he
has asked any questions needed for him to fully understand the terms,
consequences, and binding effect of this Agreement. The Executive agrees that he
has been provided an opportunity to seek the advice of an attorney of his choice
before signing this Agreement.


[Signature Page Follows]






--------------------------------------------------------------------------------







The Parties are executing this Executive Agreement as of the date set forth in
the introductory paragraph.


























--------------------------------------------------------------------------------












[Signature Page intentionally omitted to Executive Employment Agreement]






--------------------------------------------------------------------------------





EXHIBIT A


GENERAL RELEASE LANGUAGE




The Executive agrees, for himself, his spouse, heirs, executor or administrator,
assigns, insurers, attorneys, and other persons or entities acting or purporting
to act on his behalf (the “Executive’s Parties”), to irrevocably and
unconditionally release, acquit, and forever discharge the Company, its
affiliates, subsidiaries, directors, officers, employees, shareholders,
partners, agents, representatives, predecessors, successors, assigns, insurers,
attorneys, benefit plans sponsored by the Company, and said plans’ fiduciaries,
agents and trustees (the “Company’s Parties”), from any and all actions, causes
of action, suits, claims, obligations, liabilities, debts, demands, contentions,
damages, judgments, levies, and executions of any kind, whether in law or in
equity, known or unknown, which the Executive’s Parties have, have had, or may
in the future claim to have against the Company’s Parties by reason of, arising
out of, related to, or resulting from the Executive’s employment with the
Company or the termination of that employment.
This release specifically includes without limitation any claims arising in tort
or contract, any claim based on wrongful discharge, any claim based on breach of
contract, any claim arising under federal, state or local law prohibiting race,
sex, age, religion, national origin, handicap, disability, or other forms of
discrimination, any claim arising under federal, state, or local law concerning
employment practices, and any claim relating to compensation or benefits. This
specifically includes, without limitation, any claim that the Executive has or
has had under Title VII of the Civil Rights Act of 1964, as amended, the Age
Discrimination in Employment Act, as amended, the Americans with Disabilities
Act, as amended, and the Employee Retirement Income Security Act of 1974, as
amended. It is understood and agreed that the waiver of benefits and claims
contained in this section does not include a waiver of the right to payment of
any vested, nonforfeitable benefits to which the Executive or a beneficiary of
the Executive may be entitled under the terms and provisions of any employee
benefit plan of the company which have accrued as of the Date of Termination,
and does not include a waiver of the right to benefits and payment of
consideration to which the Executive may be entitled under this Agreement or any
of the agreements contemplated by this Agreement (including the indemnification
agreement and the stock option agreement). The Executive acknowledges that he is
entitled to only the severance benefits and compensation set forth in this
Agreement, and that all other claims for any other benefits or compensation are
hereby waived, except those expressly stated in the preceding sentence.


The Executive hereby acknowledges his understanding that under this Agreement he
is releasing any known or unknown claims he may have.


The Executive expressly waives and relinquishes all rights and benefits under
that section and any law of any jurisdiction of similar effect with respect to
his release of claims.






--------------------------------------------------------------------------------





EXHIBIT B EXISTING CONFLICTS
If applicable, Executive to describe, in specific terms, any ongoing business
relationship with any organization. Please provide a copy of any agreement(s)
you might have with said organization(s) that creates a business relationship
described in Section 3 (d).


